DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed December 14, 2021.  Claims 3, 10 and 17 are canceled.  Claims 1, 8 and 15 are amended.  Claims 1-2, 4-9, 11-16 and 18-20 are currently pending and have been examined in the application.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In claims 1, 8 and 15 the subject matter “wherein the an assessment on safety is generated based on a generation of a hierarchical decision model where a driver's attention span for a specific billboard is calculated, based on measuring a length of time for which the driver gazed at the billboard from the received plurality of information and logged against a particular time of a day” is not supported by the specification.  The specification states that “safety rating component may include a hierarchical decision model where the driver's attention span for a specific billboard may be calculated and logged against a particular time of a day” [0034].  This, however, does not describe how a driver's attention span for a specific billboard is calculated.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.  The specification also does not describe that a driver’s attention span for a specific billboard is calculated based on measuring a length of time for which the driver gazed at the billboard.  This is impermissible new matter.
	Claims 1, 8 and 15 recite “generating a 3D model of the billboard that incorporates updates based on the generated assessment and safety, aesthetics and legal conformance issues discovered from the generated assessment.”  The specification discloses that “the billboard aesthetics and safety rating generator 110A, 110B generates a 3D model of the improved billboard” [0037].  This does not describe how a 3D model is generated based on the assessment and safety, aesthetics and legal conformance issues discovered from the generated assessment.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification.  See MPEP 2161.01.
one embodiment, the billboard aesthetics and safety rating generator 110A, 110B may utilize aesthetics, safety and conformance ratings to generate recommendations as to how to improve on the previous ratings.” [0039].  This does not describe how improvement recommendations are generated.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.
Claims 2, 4-7; 9, 11-14 and 16, 18-20 by being dependents of Claims 1, 8 and 15 respectively are also rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, 11-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite “wherein the conditions are simulated based on extracting real-time data corresponding to the conditions from an application programming interface.”  However, it is not clear whether the conditions are simulated based on extracting real-time data from an application programming interface, or the corresponding conditions are from an application programming interface.  Therefore, the claim is indefinite.  Claims 2, 4-7; 9, 11-14 and 16, 18-20 by being dependents of Claims 1, 8 and 15 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-2, 4-9, 11-16 and 18--20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: receiving, a plurality of information related to a billboard from cameras connected to cars, city  associated with the safety, aesthetics and legal conformance levels by providing recommendations corresponding to a design, a location, and a size of the billboard based on metadata for understanding aesthetics and safety aspects associated with the billboard.  These limitations, under the broadest reasonable interpretation, comprise commercial or legal interactions including advertising, marketing or sales activities, and business relations; as well as managing personal behavior including following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity, in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 52).
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and generally applying the abstract idea, by a computer.  In particular the claim recites the additional element, receiving, a plurality of information related to a billboard from cameras connected to cars, city cameras, citizen uploaders, and social media sites, which amounts to insignificant extra-solution activity because such activities are necessary data gathering as well as selecting particular data source or type of data to be manipulated.  See MPEP 2106.05(g).  Additionally, the limitations referring to by a processor; from an application programming interface; are recited at a high level of generality and merely uses a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply adding insignificant extra-solution activities and implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The additional element does not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the additional limitation amounts to insignificant extra-solution activity and applying the abstract idea on a computer.  Viewing individually, the receiving, a plurality of information related to a billboard from cameras connected to cars, city cameras, citizen uploaders, and social media sites, amounts to necessary data gathering and selecting particular data source or type of data to be manipulated.  The courts have recognized performing repetitive calculations; receiving, processing, and storing data; electronic recordkeeping; automating mental tasks and receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Moreover, the limitations generically referring to a processor, an application programming interface, do not constitute significantly more because it is simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  
	Likewise, dependent claims 2, 4-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance claims 2 and 7 are 



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	In regards to the 35 U.S.C. § 112 rejection Applicant asserts the amendments are fully supported by the specification of record.  The Examiner respectfully disagrees.  The offered paragraphs do not provide support that describe how the claimed driver’s attention span is calculated.  They do not describe how a 3D model of the billboard that incorporates updates is generated, what the information is based on is not a description of how the 3D model is generated.  They do not describe how improvement recommendations are generated; what the generated assessment is associated with does not describe how improvement recommendations are generated.  See 112(a) rejection  
B.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claims are directed to patent-eligible subject matter.  The Examiner respectfully disagrees.  The claims are directed to Certain Methods of Organizing Human Activity because they entail commercial and legal interactions including advertising, marketing or sales activities, and business relations; as well as managing personal behavior including following rules or instructions (e.g. user assessments for validating 3D model legal conformance).  See 101 analysis above.
Finjan and Core Wireless, however, Applicant’s claims have different claim sets and different fact patterns and therefore are not analogous.  The Courts concluded in both cases that the claimed inventions were an improvement to computer technology.  On the contrary, the improvement proffered by Applicant’s invention as stated by Applicant’s specification is in “providing recommendations to improve billboard advertisements” [0024] and that an advertising company may “improve the existing billboard to resolve the discovered safety, aesthetics and conformation issues” [0037].  Improving safety, aesthetics and conformation issues amount to a safety, aesthetic and/or compliance improvement rather than an improvement to a computer or another technology.  Merely creating a 3D billboard model that integrates local authority's regulation plans and processing safety, aesthetics and conformance ratings addresses an abstract idea, which would amount to an improvement of the abstract idea, and not an improvement to a computer or related technology. 
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).